Title: To Thomas Jefferson from Edmund Pendleton, 22 July 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Dear Sir
                        Virga. July 22d. 1776.
                    
                    Ere this reaches you, you’l have been furnished with all Our doings of importance at the last Convention, Our Mode of Government and the several Elections to Offices. I expected you had in the Preamble to our form of Government, exhausted the Subject of complaint against Geo. 3d. and was at a loss to discover what the Congress would do for one to their Declaration of Independance without copying, but find you have acquitted your selves very well on that score; We are now engaged beyond the Power of withdrawing, And I think cannot fail of success in happiness, if we do not defeat our selves by intrigue and Canvassing to be uppermost  in Offices of Power and Lucre. I fancy there was much of this in our last Convention, but not being of the party or in the Secret, I cannot speak of it with certainty, but am not otherwise able to Account for the unmerited, cruel degradation of my friend Colo. Harrison, who in my Opinion yields to no member of the Congress in point of Judgment or Integrity, unless he is strangely altered since I left them, and some other unexpected unions of Jarring Elements, which time perhaps may unfold. As to my friend Braxton they have been ever at him, and whatever his own sentiments and conduct may have been, his connections furnished a plausible Foundation for Opposition, and I was not Surprised when he was left out. These things, however intended, may perhaps have their use, as we shall have those Gentlemen here to assist in watching and breaking the Spirit of Party, that bane of all public Councils. I wish you could be here, if you could be Spared from Congress, indeed you must be Spared, to sustain one of the Important Posts in the Judiciary, where I most fear our deficiency, and conceive it to be of the greatest importance in the rearing our Commonwealth. Let but wisdom and Integrity fill those Offices, and we cannot fail of Peace and Security. You are also wanting much in the Revision of our Laws and forming a new body, a necessary work for which few of us have adequate abilities and attention. We are now engaged in the preparitory Steps for choosing Senators next month, to compleat our Legislature against October, when I suppose we shall have a full meeting and long Session. I expect important intelligence from New-York, of which I hope you’l give me a weekly Account; I hear Dunmore is gone into Potowmack and attempting to Land, was repulsed by the Militia, and that Our Cruisers had taken 2 of his tenders. I am Dr. Sr. Yr. Affe. Friend,
                    
                        Edmd. Pendleton
                    
                    
                        If Colo. Harrison is not come away, tell him I expected he would be, or should have wrote him; I hope to se him in his return.
                    
                